Case 2:21-cv-03262 Document 1-1 Filed 06/09/21 Page 1 of 10 PageID #: 5




                                              C(\))
           trXHIBIT
             Case 2:21-cv-03262 Document 1-1 Filed 06/09/21 Page 2 of 10 PageID
                                                                           INDEX#: 6 60034I/202I
                                                                                 NO.
NYSCET DOC. NO. L                                                   RECEIVED NYscBF. 0L/Ll/202]-


             SUPREME COURT OF THE STATE OF'NEW YORK
             COUNTY OF NASSAU                                                $u-MMONS

             KIMBERLY O\IEILL,                                               Index No.:
                                                                             Date Purchased:
                                          Plaintiff,
                                                                            Plaintiff designates
                                                                            NASSAU
                             -against-                                      County as the place of
                                                                            trial

             TARGET CORPORATION, d/b/a TARGET,                               Basis of Venue:
                                                                             Location of lncident
                                            Defendant.
                                                                             Location of lncident:
                                                                             2003 Broadway Mall,
                                                                             Hicksville, New York
                                                                             l 1801


            TO THE ABOVE DEF'ENDANT

                    YOU ARE HEREBY SUMMONED to answer the complaint in this action and to
            sorve a copy of your answer, or, if the complaint is not served with this summons, to serve
            a notice of appearance, on the Plaintiff(s) Attorney(s) within 20 days after the service of
            this summons, exclusive of the day of service (or within 30 days after the service is
            complete if this slrnmons is not personally delivered to you within the State of New York);
            and in case of your failure to appear or answer, judgment will be taken against you by
            default for the relief demanded in the complaint.

            Dated: Melville, New York
                   January ll,202l


                                                          BRETT J. HARRISON
                                                          THE HARRISON LAW GROUP, P.C
                                                          Attorneys for Plaintiff
                                                          445 Broad Hollow Road, Suite 400
                                                          Melville, New York 11747
                                                          (63r) 46s-97e7
             Defendant's Address:

             TARGET CORPORATION
             1OOO NICOLLET MALL
             MINNEAPOLIS, MINNESOTA, 55403
             VIA SECTRETARY OF STATE




                                                       1of9
                                                                           INDEX#:NO.
             Case 2:21-cv-03262 Document 1-1 Filed 06/09/21 Page 3 of 10 PageID    7 6OO34L/202I
NYSCEF DOC. NO. 1                                                    RECEIVED NYSCEF .. OL / LI / 2O2I


              SUPREME COIIRT OF THE STATE OF NEW YORK
              COUNTY OF NASSAU

              KJMBERLY OT,IEILL,
                                                                               VERIFIED
                                           Plaintiff,                          COMPLAINT

                                                                               Index No.:
                              -against-                                        Date Purchased:



              TARGET CORPORATION, d/b/a TARGET,

                                             Defendant.


                            Plaintiff, by her attorneys, THE HARRISON LAW GROUP,                    P.C.,

             complaining of the Defendant herein, alleges the following upon information and belief:

                     1.     That at all times herein mentioned, Plaintiff,   KIMBERLY O'NEILL,       was

             and still is a resident of the County of Nassau, State of New York.

                     2.     That at all times herein mentioned, Defendant,                   TARGET

             CORPORATION, d/b/a TARGET, was and still is a dornestic corporation,                created,

             organized and duly existing under and by virtue of the laws of the State of New York.

                     3.     That at all times herein mentioned, Defendant,                   TARGET

             CORPORATION, d/b/a TARGET, was and still is a foreign corporation duly authorized

             to conduct business in the State of New York.

                     4.     That at all times herein mentioned, Defendant,                   TARGET

              CORPORATION, d/b/a TARGET, was and still is a foreign corporation neither

             authorized nor qualified to conduct business in the State of New York.

                     5.     That at all times hereinafter mentioned, Defendant, TARGET
              CORPORATION, d/b/a TARGET' was and still is a limited liability company, organized

              and existing under and by the virtue of the laws of the State ofNew York.




                                                        2c>f9
               Case 2:21-cv-03262 Document 1-1 Filed 06/09/21 Page 4 of 10 PageID
                                                                             INDEX#:NO.
                                                                                     8 60034L/202r
NYSCEF   DOC. NO. 1                                                    RECEIVED NYSQEFT 0I/I!/2021.


                      6.     That at all tir4es hereinafter mentioned, Defendant TARGET
              CORPORATION, d/b/a TARGET, was and still is a partnership duly organized              and

              existing under and by the virtue of the laws of the State of New York.

                      7.     That at all times hereinafter mentioned, Defendant TARGET
              CORPORATION, d/b/a TARGET, was and still is a sole proprietorship duly organized

              and existing under and by virtue of the laws of the State of New York.

                      8.     That at all times hereinafter mentioned, Defendant, TARGET
              CORPORATION, d/b/a TARGET, conducts business under the firm name and style of

              TARGET.

                      9.     Upon information and belief, and at the time herein mentioned and prior to,

              the Defendant, TARGET CORPORATION, d/b/a TARGET, had an ownership interest

              and financial participation in TARGET.

                      10.    Upon information and belief, and at the time herein mentioned, Defendant,

              TARGET CORPORATION, d/b/a TARGET, maintains aprincipal place of business at

               1000 Nicollet Mall, Minneapolis, Minnesota, 55403.

                      11.    Upon information and belief, and at the time herein mentioned, there was

              a store located at2003 Broadway   Mall, Hicksville, County of Nassau, State of New York,

              known as TARGET, (hereinafter referred to as the "PREMISES"),

                      12.    Upon information and belief, and at the time herein mentioned, Defendant,

              TARGET CORPORATION, d/b/a TARGET, owned                 said PREMISES.

                      13.    Upon information and belief, at the time herein mentioned, Defendant,

              TARGET CORPORATION, d/b/a TARGET, did operate the said PREMISES.

                      14.    Upon information and belief, at the time herein mentioned, Defendant,

              TARGET CORPORATION, d/b/a TARGET, did managed the said PREMISES.




                                                       3of9
             Case 2:21-cv-03262 Document 1-1 Filed 06/09/21 Page 5 of 10 PageID
                                                                           INDEX#: 9 600341./2027
                                                                                 NO.
NYSCEF DOC. NO.  1"                                                 RECETVED NYsqEF. 0!/tl/2021


                      15.     Upon information,and belief, at the time herein mentioned, Defendant,

             TARGET CORPORATION, d/b/a TARGET, did maintained the said PREMISES.

                      16.     Upon information and belief, at the time herein mentioned, Defendant,

             TARGET CORPORATION, dibla TARGET, did controlled the said PREMISES.

                      17,     Upon information and belief, at the time herein mentioned, Defendant,

             TARGET CORPORATION, d/b/a TARGET, was a tenant in possession of the said

             PREMISES.

                      18.     Upon information and belief, at the time herein mentioned, Defendant,

             TARGET CORPORATION' d/b/a TARGET, did lease the said PREMISES from

             another party.

                      19.     Upon information and beliet at the time herein mentioned, Defendant,

             TARGET CORPORATION, d/b/a TARGET, did lease the said PREMISES from

             another pafly, pursuant to a written agreement.

                      20. That at all times hereinafter mentioned, Defendant, TARGET
             CORPORATION, d/b/a TARGET, by its agents, servants, officers and/or employees,

             owned, operated, confrolled, maintained and/or managed the PREMISES and its floors,

             including the area which is the subject of this action.

                      2L      At the times herein mentioned, Defendant, TARGET CORPORATION,

             d/bia TARGET. was required to keep and maintain the said PREMISES in a safe and

             usable condition for pahons lawfully therein.

                      22.     That Plaintiff, KIMBERLY O'NEILL, was at all times hereinafter

             mentioned, lawfully present on the PREMISES.




                                                        4of9
            Case 2:21-cv-03262 Document 1-1 Filed 06/09/21 Page 6 of 10 PageID
                                                                          INDEX#:NO.
                                                                                  10 60034t/202r
NYSCEF DOC. NO.  1.                                                 RECETVED NYSCEF | 0I/1'1/2021


                      23.     On May 22,201.8, Plaintiff,   KIMBERLY O'NEILL, while           a customer

             and lawfully at the said PREMISES, was caused to slip and fall due to the presence           of

            water and/or liquid on the floor, thereby causing her to sustain serious permanent

            personal injuries and other damages.

                      24.     The incident complained of, and injuries and damages hereinafter alleged,

             were caused solely by the carelessness and negligence of the Defendant, TARGET

             CORPORATION, d/b/a TARGET, its offrcers, agents, servants and/or employees, in the

             ownership, operation, management, maintenance, supervision, inspection, repair and

             control, if at all, of the aforesaid PREMISES, without any culpable conduct on the part of

             the Plaintiff contributing thereto.


                      25.     The Defendant, its agents, servants and/or employees had actual and/or

             constructive notice of the wet and slippery condition of the floor in the area where the

             Plaintiff fell in that said condition was visible and apparent and existed for   a   sufficient

             length of time to enable the defendant, its agents, servants and/or employees to discover

             and remedy the same.

                      26. As a result of the incident complained of, Plaintiff, KIMBERLY
             O'NEILL,    was injured.

                      27. As a result of the incident complained of, Plaintift KIMBERLY
             O'NEILL,    was seriously injured.

                      28. As a result of the incident complained of, Plaintiff, KIMBERLY
             O'NEILL,       sustained serious and severe personal injuries, mental anguish, pain and

             suffering and loss of enjoyment of life, some of which are continuing or permanent. She

             has required medical care and treatment and         will   require further medical care and

             treatment. She has been disabled from attending to her usual activities, which disabilities




                                                        5of9
             Case 2:21-cv-03262 Document 1-1 Filed 06/09/21 Page 7 of 10 PageID
                                                                           rNDAX#:NO.
                                                                                   11 60034L/2021"
NYSCEF DOC. NO. 1                                                    RECEIVED NYSCET': 0l/ LI/2027


             are continuing and may be permadent. She has been compelled to expend money or incur

             obligations for services and expenses for her care and treatment, which may continue.

                       29.    As a result of the foregoing, Plaintiff, KIMBERLY O'NEILL, has been

             rendered sick, sore, lame, maimed and disabled, and so remains; she has been unable to

             attend to her usual vocation and activities; and that she has been obliged to expend and   will

             in the future expend sums of money for medical aid and attention.

                       30.    As a result of the foregoing, Plaintiff, KIMBERLY O'NEILL, has been

             incapacitated from returning to her usual occupation and activities, has suffered pecuniary

             losses, and   will   sustain continuing incapacity and/or other damages.

                       31.    Said injuries are permanent      in nature and duration, and were   caused,

             precipitated, aggravated and/or exacerbated by the occrurence herein. That to the extent

             the above injuries conditions and/or diagnoses are shown to pre-date the accident, then

             such injuries, conditions and/or diagnoses were latent and inactive, and as a result of this

             accident, were activated, accelerated and exacerbated.

                       32.    By reason of the foregoing, Plaintiff, KIMBERLII O'NEILL, clairns

             substantial damages in a sum in excess of the monetary jurisdiction of all lower Courts

             which would otherwise have jurisdiction.

                                  WHEREFORE, the Plaintiff demands judgment against the Defendant,

             TARGET CORPORATION, d/b/a TARGET, in an amount that exceeds the

             jurisdictional limits of all Courts that would otherwise have jurisdiction, together with the

             costs and disbursements of this action and such further relief as this Court deems just and

             proper.


             Dated:               Melville, New York
                                  January 1I,2021.




                                                           6of9
            Case 2:21-cv-03262 Document 1-1 Filed 06/09/21 Page 8 of 10 PageID #: NO.
                                                                           INDEX  12 6OO34L/202I
NYSCEF DOC. NO. ].                                                   RECETVED NYSOEF | 0J/LL/2021




                                                     Yours, etc.


                                                BRETT J. ITARRISON, ESQ.
                                                THE HARRISON LAW GROUP, P.C.
                                                Attomeys for Plaintiff
                                                445 Broad Hollow Road, Suite 400
                                                Melville, New York 11747
                                                (63r) 46s-9797




                                             "lof9
                                                                           INDEX#:NO.
             Case 2:21-cv-03262 Document 1-1 Filed 06/09/21 Page 9 of 10 PageID    13 6OO34I/202I
NYSCEF DOC. NO. 1                                                    RECEIVED NYSCEF 0L/LL/202I




                                                 ATTORNEY'S VERIFICATION



          srATE   OF NEW YORK )
                                          ss.:
          coLrNTY OF SUFFOLK )


                  I, BRETT J. HARRISON, an attorney duly admitted to practice in the State ofNew York,

          under penalties of perjury, affirms the followihg to be true:

                  I   am a member of THE HARRISON LAW GROUP, P.C., attorneys of record for

          Plaintiff, KIMBERLY O'NEILL. I have read the annexed VERIFIED COMPLAINT and know

          the contents thereof, and the same are true to my knowledge, except those matters therein stated

          to be alleged upon information and belief, and as to those matters I believe them to be true. My

          belief, as to those matters therein not stated upon knowledge, is based upon facts, records and other

          pertinent information contained in my files.

                  This verification is made by me because the Plaintiff is not presently in the county wherein

          I maintain my offices.

          Dated: Melville, New York
                      January   II,202I


                                                                 BRETT J. HARRISON, ESQ.




                                                          8of9
                                                                           ' rNDEri
           Case 2:21-cv-03262 Document 1-1 Filed 06/09/21 Page 10 of 10 PageID #: 14NO.                                                             600341./202
  NYSCEF DDC..    NO.   1                                                                                                   RECEIVED NYSCEF        : 07/IL/202



            Index No.:

            SUPREME COURT OF THE STATE OF NEW YORK
            COIINTY OF NASSAU

            KIMBERLY O'NEILL,


                                                                    Plaintiff,

                                              -against-



            TARGET CORPORATION, d/b/a TARGET,


                                                                    Defendants


                                                          SUMMONS & VERIFIED COMPLAINT

                                                           THE HARRTSON LAW GROUP, P.C.
                                                                      A tto r n ey s fo   r P la i n tilf
                                                                     KIMBERLY O'NEILL
                                                             445   BRoAD IIOLLOW ROAD, SrJrrE 400
                                                                    MELVILLE, NEWYORK I1747
                                                                    TELEPHONE: (631) 465-97 97
                                                                    TELECOPIER : (631) 465-97 99


            Pusuant to 22 l.tYCRR 130-1.1, the undersigned, an attorney admitted to practice in the Courts of New York State, certifies that,
            upon information and belief and reasonable inquiry, the           contained in the annexed document are not frivolous,



                                                                    BRETTJ. HARRISON, ESQ.

             Sir: Please take notice
            NOTr9_.E.OF.    ENTRY
             that the within is a (certified) true copy ofa
             duly entered in the offrce ofthe clerk oftbewithin named court on                                 2O2l
                                                                                                                                                   m
             NOTICE OF SETI'LEMENT
             that an order
             settlement to the HON.
                                                                            of which the within is a aue copy will be presented for
                                                                                            one of the judges
                                                                                                                                                   #
                                                                                                                                                   hs
             of the within uamed Court, at
             on   the                  daY   of                          2021             at            M.
                                                                                                                                                   ffi
&J           Dated:                                                                                                                                b9
---J                                                                                                         Yours, etc,                           N?
                                                                                                             THE TIARRISON LAW GROUP, P.C.
                                                                                                             Attorneysfor Plalnt{f                 eF'
                                                                                                             KIMBERLY O'NEILL                      ,#-:,1-,
                                                                                                             445BROAD HOLLOW ROAD, SUITE     4OO
                                                                                                             MELVILLE, NEW YORK I1747
                                                                                                             TELEPHONE : (631) 46s-97 97
                                                                                                                                                    g)
                                                                                                             TELECOPIER, (631) 46s-97 99
                                                                                                                                                     -F-
                                                                                                                                                    -tr
                                                                                 9of9
